Citation Nr: 1422459	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II for purposes of accrued benefits.  

2.  Entitlement to service connection for diabetic retinopathy, claimed as a complication of diabetes mellitus, for purposes of accrued benefits.  

3.  Entitlement to service connection for lower extremity peripheral neuropathy, claimed as a complication of diabetes mellitus, for purposes of accrued benefits.  

4.  Entitlement to service connection for hypertension, claimed as a complication of diabetes mellitus, for purposes of accrued benefits.  

5.  Entitlement to service connection for Dupuytren's contractures, claimed as a complication of diabetes mellitus, for purposes of accrued benefits.  

6.  Entitlement to service connection for chronic lymphocytic leukemia and residuals, including B12, G6PD deficiency, and hemolytic anemia, for purposes of accrued benefits.  

7.  Entitlement to service connection for hepatitis for purposes of accrued benefits.  

8.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran), who had active service from June 1955 to July 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in Philadelphia, Pennsylvania.

In July 2012, the appellant presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2013).  A transcript of the hearing is associated with the claims file.

The Board acknowledges that the appellant has attempted to file new service connection claims after the Veteran's death, including service connection for erectile dysfunction and chloracne.  These claims were not pending at the time of the Veteran's death.  Accordingly, they are not valid claims for accrued benefits purposes.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The Board acknowledges its obligation to read the filings of this pro se claimant liberally.  See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

The issue of entitlement to DIC based on service connection for the cause of death of a veteran is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had qualifying service in Vietnam during the Vietnam War and is presumed to have been exposed to herbicide agents during such service.  

2.  At the time of his death, the Veteran had Type II diabetes mellitus, which is presumed to be related to herbicide exposure in service.  

3.  At the time of his death, the Veteran had diabetic retinopathy and lower extremity peripheral neuropathy, which were complications of his service-connected diabetes mellitus.  

4.  At the time of his death, the Veteran had essential hypertension and Dupuytren's contractures, which are not related to service or to any service-connected disability.  

5.  The Veteran did not have chronic lymphocytic leukemia at any time; B12 and G6PD deficiencies are clinical findings and are not themselves disabilities under VA law.  

6.  Although the Veteran had acute hepatitis in service, he did not have hepatitis at any time after service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Diabetic retinopathy was proximately due to or a result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

3.  Bilateral lower extremity peripheral neuropathy was proximately due to or a result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

4.  Hypertension was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  Dupuytren's contractures were not incurred in service and are not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

6.  The basic criteria for service connection for chronic lymphocytic leukemia or any disability manifested by B12 deficiency or G6PD deficiency, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  The basic criteria for service connection for hepatitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for several disorders claimed by the Veteran prior to his death on the basis of accrued benefits.  

The Board notes initially that several of the claims are based on the Veteran's assertion that he was present in Vietnam during the Vietnam War and was therefore presumed to have been exposed to herbicide agents.  The RO denied these claims finding that the Veteran's presence in Vietnam was not established.  Based on a thorough review of the claims file, the Board finds that the evidence in favor of the Veteran's presence on the ground in Vietnam has attained relative equipoise with the evidence against.  

The Veteran served in the U.S. Navy throughout his service career and was stationed aboard ships operating off the coast of Vietnam.  These included the aircraft carriers U.S.S. Ranger and U.S.S. Oriskany.  The Veteran reported that, while stationed aboard the U.S.S. Ranger, he flew in to Da Nang (Vietnam).  

In May 2002, the RO requested from the National Personnel Records Center (NPRC) confirmation of the Veteran's service in Vietnam.  The NPRC responded without apparent reservation or qualification that the Veteran's Vietnam service dates were from January 14, 1966 to February 12, 1966, from February 23, 1966 to March 22, 1966, from April 11, 1966 to May 9, 1966, from May 29, 1966 to July 11, 1966, and from July 12, 1966 to August 6, 1966.  

For some reason, a second request was put through to the same location code "034" in September 2002.  This time, the response from the NPRC listed the same dates as above, but specified that these were the dates of the Veteran's service aboard the U.S.S. Ranger, and that it could not confirm his presence in Vietnam.  

In February 2007, an RO employee hand-wrote on the September 2002 NPRC response a notation that the second (negative) response had not included the Veteran's service number while the first (positive) response had included the service number.  The significance of this is unclear.

The Board notes that the second NPRC response, i.e., that it could not confirm the Veteran's presence in Vietnam, does not constitute negative evidence, or evidence that weighs against the Veteran's assertion.  It is an explicitly ambiguous response.  It is non-evidence regarding service in Vietnam.  While the second response suggests that the dates of assignment cited were actually aboard the U.S.S. Ranger, official U.S. Navy publications place the U.S.S. Ranger off the coast of Vietnam from late 1964 through August 1966.  The question is obviously raised, if these month-on, month-off date ranges represent his assignment aboard the Ranger, not in Vietnam, and the Ranger was sailing off the coast of Vietnam for the entire period, where was the Veteran during the intervening periods?  A plausible answer might be that he was ashore in Vietnam as he contended.  

Pertinent to this question, the Veteran was awarded a citation for his work during the period from January to August 1966, corresponding precisely to the period in question.  The citation notes that the Veteran's duties as an aviation storekeeper involved directing the operation of the supply support center that ensured delivery of aeronautical material to maintenance centers.  While the precise location of these maintenance centers is not specified, this description is consistent with the Veteran's account of going ashore and with the interpretation suggested above of the Veteran periodically travelling between the Ranger and other locations.  Again, the Ranger was stationed offshore Vietnam during the entire period.  While this evidence is circumstantial, it supports and does not contradict the Veteran's account.

Finally on this point, the Board notes that the Veteran's Form DD-214 for his period of service from July 1965 to April 1972, which includes the dates set out above, contains the entry "SERVED IN VIETNAM."  The Board finds no ambiguity in this entry.  It is not a vague reference to the waters offshore Vietnam, to the Vietnam theatre of operations, or to service during the Vietnam War.  It is a direct reference to service in the Republic of Vietnam (see 38 C.F.R. § 3.307(a)(6)(iii)).  

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

There is no conclusive contradictory evidence in this case.  There is direct evidence in the form of the Veteran's competent report and in the form of the DD-214 entry, as well as ample circumstantial evidence, that the Veteran had qualifying service in Vietnam.   Accordingly, the Board finds that the service requirement for herbicide-presumptive service connection is met.  

The Board acknowledges a conflict in the clinical evidence regarding the nature of the Veteran's diabetes mellitus diagnosis.  It was diagnosed occasionally as insulin-dependent diabetes mellitus ( also known as IDDM, juvenile diabetes, or Type I diabetes), but was primarily (and most recently) diagnosed as noninsulin-dependent diabetes mellitus (also known as NIDDM, adult onset diabetes, or Type II diabetes).  This distinction is significant as only Type II diabetes mellitus is specified as an herbicide-presumptive disease.  If it were conclusively determined that the Veteran had Type I diabetes, he would not be entitled to a presumption of service connection.  

While no opinion was ever specifically rendered on this question, the Board finds that there is ample evidence that the Veteran had Type II diabetes or NIDDM.  While private records from 1999-2000 from St. Jude Heritage Health Foundation refer exclusively to IDDM, private records from the University of Mississippi Medical Center from 2002-2006 refer exclusively to NIDDM.  The November 2007 discharge report, labeled expiration summary, includes a diagnosis of "Type 2 diabetes."  VA treatment records include references to both types, with no apparent investigation being conducted as to which was appropriate.  In fact, a December 2000 list of diagnoses included both types. 

Acknowledging that the more recent evidence has the benefit of a greater understanding of the historical trend of the disorder, the Board places greater weight on the more recent evidence, which appears to have resolved around a diagnosis of Type II diabetes mellitus by the time of the Veteran's death.  The Board finds that the evidence regarding the presence of Type II diabetes mellitus has attained relative equipoise with the evidence against.  Resolving all reasonable doubt in favor of the claim, the Board finds that service connection for Type II diabetes mellitus is warranted.  

Lower extremity peripheral neuropathy and diabetic retinopathy have routinely been addressed in the clinical reports as complications of the Veteran's diabetes mellitus.  For example, a December 2000 VA clinical note includes the diagnosis of diabetes mellitus with known retinopathy and neuropathy.  Other diagnoses, including hypertension are always listed separately.  Accordingly, the Board finds that service connection for diabetic retinopathy and bilateral lower extremity peripheral neuropathy, as complications of diabetes mellitus, is warranted.  

In contrast to the reference to retinopathy and peripheral neuropathy, references to hypertension in the clinical record have not been specifically associated with diabetes mellitus, but have been set out as separate diagnoses.  Indeed, the Veteran's hypertension has typically been described as "essential" hypertension.   Essential hypertension is defined as hypertension occurring without discoverable organic cause.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  The use of the descriptor "essential" would naturally imply that the examiner did not intend any association with diabetes mellitus or any other organic cause.  

There is no mention of hypertension in service or within one year of service separation.  When examined for service separation in June 1977, the Veteran's blood pressure was 118/78 and his heart and vascular system were found to be clinically normal.  In conjunction with that examination, the Veteran completed a report of medical history on which he reported no history of high or low blood pressure.  A private treatment report from August 2002 reveals a diagnosis of hypertension for "2 years."  Based on a date of onset well outside the presumptive period, the Board finds that there is no presumption of service connection for hypertension.  

While ischemic heart disease is presumed to be associated with herbicide exposure, hypertension is specifically excluded from the definition of ischemic heart disease at 38 C.F.R. § 3.309(e) note 2, and is not otherwise listed as an herbicide-presumptive disease.  Thus, there is no presumption of service connection for hypertension on the basis of herbicide exposure.  

There is no medical opinion purporting to relate the Veteran's hypertension to his service-connected diabetes mellitus or to his presumed exposure to herbicide agents.  As this is a claim solely for accrued benefits purposes, it is not appropriate to obtain a medical opinion at this stage, as the appeal must be decided based on the evidence of record at the time of the Veteran's death.  

The Veteran did not assert that hypertension began in service.  While the Veteran believed hypertension was related to his diabetes mellitus, establishing the etiology of hypertension is not an observable event, or an event that comes to one through one's senses.  While the date of onset of hypertension could conceivably be an observable event, there is no dispute in this case as to the date of onset of hypertension.  The dispute centers on etiology.  Although lay persons such as the Veteran and the appellant are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In sum, a preponderance of the evidence establishes that the Veteran had "essential" hypertension and that there was no relationship between hypertension and the Veteran's service, or any service-connected disability.  Therefore, service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

There was no treatment in service for the Veteran's Dupuytren's contractures.  The service separation examination contained clinically normal findings for the upper extremities.  There is no presumption of service connection for Dupuytren's contractures either as a chronic disease or due to herbicide exposure.  The first references to Dupuytren's contractures appear in the private treatment records in 2002.  The Veteran did not assert that Dupuytren's contractures began in service.  He contended that they were related to diabetes mellitus.  The appellant has asserted that Dupuytren's contractures were related to the Veteran's liver cancer.  

There is no medical opinion of record that relates Dupuytren's contractures either to service or to a service-connected disability, and it would not be appropriate to obtain such an opinion, as it could not be used in adjudicating the claim.  While the Board is remanding the DIC claim which involves the question of the etiology of the Veteran's liver cancer, the Board may not obtain an opinion regarding the etiology of Dupuytren's contractures even if liver cancer is established as a service-connected disability.  As with hypertension, the Board finds that establishing an etiology for a disorder such as Dupuytren's contractures which is not associated with an observable event requires medical knowledge.  The Veteran's assertion in this regard, and those of the appellant, are not competent evidence.  As such, the Board finds that a preponderance of the evidence is against any relationship between Dupuytren's contractures and service or any service-connected disability.  Therefore, service connection for Dupuytren's contractures is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Regarding the claim of entitlement to chronic lymphocytic leukemia, there is no such diagnosis anywhere in the clinical record.  It would appear that the Veteran responded to a notice letter sent to him in April 2007 regarding claims for retroactive benefits for chronic lymphocytic leukemia with the assertion that this diagnosis may account for some of his symptoms.  He did not identify an actual diagnosis of chronic lymphocytic leukemia, and the record does not suggest that any such diagnosis was ever rendered.  In fact, he stated that he had not been tested to "rule out" that he had this condition.

While the record supports the Veteran's assertion that he had G6PD (Glucose-6-phosphate dehydrogenase) deficiency and associated B12 deficiency and anemia in service and after service, these are clinical findings and do not constitute a disability for which service connection can be granted.  Moreover, there is no medical opinion that purports to relate any of these clinical findings to any service connected disability.    

Service treatment records reveal that the Veteran was hospitalized for viral hepatitis on April 28, 1967.  It was noted that the Veteran was in apparent good health until four days prior to admission when he noted the onset of symptoms of an upper respiratory infection.  On examination, was found to be anemic, and a test for G6PD deficiency was positive.  When discharged on June 13, 1967, the Veteran was noted to be asymptomatic.  A November 17, 1967 Medical Board report includes the diagnoses hepatitis, viral, resolved, and hemolytic anemia due to G6PD deficiency.  It was recommended that the Veteran be returned to full duty, but not be assigned to a duty station that would necessitate his receiving anti-malarial prophylaxis.  In December 1968, the Veteran was evaluated for G6PD deficiency.  When examined for discharge and reenlistment in June 1971, and again in March 1972, all pertinent systems were clinically normal.  When examined for retirement in June 1977, all pertinent systems were clinically normal.  A history of alcoholic hepatitis was noted in the report of medical history.  

Thus, the Veteran had at least one episode of alcoholic hepatitis in service, which had resolved at the time of the separation examination.  Regarding the diagnosis of alcoholic hepatitis, this directly implies causation associated with alcohol consumption.  Whether or not this occurred during service, VA law prohibits establishing service connection for disability that results from the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).  

While there are some abnormal findings for the liver after service, there is no confirmed diagnosis of hepatitis in the post-service record.  A hepatitis screen in March 2001 was negative.  Moreover, the abnormal liver chemistries and anemia were not related to any service-connected disability.  VA treatment records in December 2000 note that anemia is of undetermined etiology and abnormal liver chemistries were associated with a history of alcohol abuse.  

The Board recognizes that the Court of Appeals for Veterans Claims has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  As established by the Veterans Court, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, there is no current disability regarding the asserted chronic lymphocytic leukemia or hepatitis.  In addition, the claimed anemia, B12 deficiency, and G6PD deficiency are clinical findings and not disabilities for which service connection may be granted.  There is no medical opinion relating these findings to a service-connected disability.  Accordingly, with respect to each claim, one of the basic criteria for service connection (a disability at any time pertinent to the claim) is not met.  The Board therefore concludes that service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The appellant has not asserted that there is any deficiency in the notice provided her under Veterans Claims Assistance Act of 2000 (VCAA).  The Board notes that claims of entitlement to service connection for accrued benefits purposes must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Because there is no additional evidence which may be added to the file, no evidentiary development is necessary and no notice of such need have been provided to the appellant.  Therefore, there is no assistance that VA could possibly provide to the appellant to substantiate the claims of entitlement to service connection for accrued benefits purposes.

In July 2012, the appellant testified at a Board hearing before the undersigned.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2) - (1)  the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  These duties were fulfilled and the appellant has not alleged otherwise.

The Board would be remiss if it did not recognize the Veteran's outstanding service.  His service records show that he received unusually high praise from his superiors regarding the performance of his duties and the quality of his character.  He was described as an excellent leader who leads by excellent example.  While serving as a rehabilitation counselor for alcoholic patients, he was described as compassionate and understanding, and it was noted that "many hundreds" of military personnel and their families had successfully recovered under his counsel and guidance.  The Veteran was clearly a credit to the Navy and to his family and his service is greatly appreciated.  

ORDER

For purposes of accrued benefits, service connection for diabetes mellitus Type II is granted.  

For purposes of accrued benefits, service connection for diabetic retinopathy is granted.  

For purposes of accrued benefits, service connection for bilateral lower extremity peripheral neuropathy is granted.  

For purposes of accrued benefits, service connection for hypertension is denied.  

For purposes of accrued benefits, service connection for Dupuytren's contractures is denied.  

For purposes of accrued benefits, service connection for chronic lymphocytic leukemia or any disability manifested by B12/G6pd deficiency or anemia is denied.  

For purposes of accrued benefits, service connection for hepatitis is denied.  


REMAND

The Board has found that diabetes mellitus Type II is a service-connected disability.  The precipitating cause of death listed on the death certificate is hepatocellular carcinoma (liver cancer).  An online publication of the National Cancer Institute of the U.S. National Institutes of Health presents the results of a study showing that diabetes is the most common risk factor for liver cancer in the U.S.  See http://benchmarks.cancer.gov/2010/04/diabetes-is-the-most-common-risk-factor-for-liver-cancer-in-the-u-s/.  This study specifically addressed hepatocellular carcinoma.  

There is currently no medical opinion of record addressing the etiology of the hepatocellular carcinoma which is the cause of the Veteran's death.  Unlike accrued benefits claims, etiology opinions may be obtained regarding DIC claims.  Based on the evidence cited above, the Board finds that an etiology opinion is necessary to resolve this issue.  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008). 

Accordingly, this claim is REMANDED for the following action:

1.  Obtain an opinion from an appropriate medical professional based on claims file review as to the etiology of the Veteran's hepatocellular carcinoma.  

The individual selected to offer the opinion should be asked whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the hepatocellular carcinoma that was the precipitating cause of death was causally or etiologically related to the Veteran's service-connected diabetes mellitus.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  


All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the appellant should be provided a supplemental statement of the case and an appropriate time period for response.  

The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


